Maria




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                 August 26, 2015

                                              No. 04-15-00366-CV

                                              Juan Miguel MATA,
                                                   Appellant

                                                          v.

                                              Maria Elena MATA,
                                                   Appellee

                             From the County Court, Dimmit County, Texas
                                         Trial Court No. 2714
                            Honorable Amado J. Abascal, III, Judge Presiding


                                                 ORDER
       On January 20, 2011, the trial court signed an Agreed Protective Order, which had been
signed by Appellant Juan Miguel Mata. See TEX. FAM. CODE ANN. § 85.005 (West 2014). On
April 14, 2015, Appellant filed a “Motion to Appeal.” In his motion, he stated he “no longer
agrees” with the Agreed Protective Order and “seeks for a hearing.” On June 17, 2015,
Appellant filed a notice of appeal which referenced the trial court’s failure to rule on his motion
to appeal.1
       Assuming the January 20, 2011 order was an appealable order, Appellant’s notice of
appeal was due on February 21, 2011. See TEX. R. APP. P. 26.1. A motion for extension of time
was due not later than March 7, 2011. See id. R. 26.3.
        Appellant’s notice of appeal was filed no earlier than April 14, 2015; it does not appear to
have been timely filed. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(“[A] motion for extension of time is necessarily implied when an appellant acting in good faith
files a [notice of appeal] beyond the time allowed by Rule [26.1], but within the fifteen-day
period in which the appellant would be entitled to move to extend the filing deadline under Rule
[26.3].” (emphasis added)).

1
  Appellant has a pending original proceeding number 04-15-00214-CV, In re Juan Miguel Mata which alleges the
trial court has failed to rule on Relator’s motions. We do not address that separate proceeding other than to note that
the clerk’s record in this appeal is styled under the original proceeding cause number (i.e., 04-15-00214-CV) and
appears to contain almost exclusively documents from that proceeding.
        We order Appellant to show cause in writing within twenty days of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a); Verburgt, 959 S.W.2d at 617 (“[O]nce the period for granting a motion for extension of
time under Rule [26.3] has passed, a party can no longer invoke the appellate court’s
jurisdiction.”). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
         All other appellate deadlines in this appeal are suspended pending further order of this
court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court